 TETMYER CONSTRUCTION CO.. INC.Tetmyer Construction Co., Inc. and Richard Bergman.Case 6-CA- 11752May 14, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELLOAND TRUESDALEUpon a charge filed on October 30, 1978, by Rich-ard Bergman, herein called the Charging Party, andduly served on Tetmyer Construction Co., Inc.,herein called Respondent, the General Counsel of theNational Labor Relations Board, by the Regional Di-rector for Region 6, issued a complaint and notice ofhearing on December 29, 1978, against Respondent,alleging that Respondent had engaged in and was en-gaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(3) and (1) andSection 2(6) and (7) of the National Labor RelationsAct, as amended. Copies of the charge, complaint.and notice of hearing before an administrative lawjudge were duly served on the parties to this proceed-ing.With respect to the unfair labor practices, the com-plaint alleges in substance that on or about July 24.1978, Respondent laid off its employee, RichardBergman, and thereafter failed and refused to recallhim because of his membership in and activities onbehalf of Laborers' International Union of NorthAmerica, Local 1058, AFL-CIO, and because he en-gaged in concerted activities with other employees forthe purpose of collective bargaining and other mutualaid and protection. The Respondent failed to file ananswer to the complaint.On March 2, 1979, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on March 19, 1979, theBoard issued an order transferring the proceeding tothe Board and a Notice To Show Cause why the Gen-eral Counsel's Motion for Summary Judgment shouldnot be granted. Respondent thereafter filed a re-sponse to the Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the com-plaint, unless the respondent is without knowl-edge, in which case the respondent shall so state,such statement operating as a denial. All the alle-gations in the complaint, if no answer is filed, orany allegation in the complaint not specificallydenied or explained in an answer filed, unless therespondent shall state in the answer that he iswithout knowledge, shall be deemed to be admit-ted to be true and shall be so found by theBoard, unless good cause to the contrary isshown.The complaint and notice of hearing duly servedon Respondent specifically states that unless an an-swer to the complaint is filed by Respondent within10 days of service thereto, "all of the allegations inthe complaint shall be deemed to be admitted to betrue and may be so found by the Board."A letter was sent to Respondent's owner on Febru-ary 14. 1979. advising him that an answer had not yetbeen received and that unless an answer was receivedby an extended filing date, the close of business onFebruary 22, 1979, a Motion for Summary Judgmentwould be filed. A copy of the February 14, 1979, let-ter is attached to the Motion for Summary Judgmentas an exhibit. Counsel for the General Counsel allegesthat no answer was received by the close of businesson February 22. 1979.By telegram dated March 28, 1979. Respondent'scounsel requested an extension of time for a period of10 days for filing a response to the Notice To ShowCause. Thereafter, the time for filing a response wasextended to April 12, 1979. On April 9, 1979, Respon-dent filed with the Board an answer to the Notice ToShow Cause why the Motion for Summary Judgmentshould not be granted wherein Respondent asserts,inter alia, that "a hearing should be re-scheduled andan opportunity be given to Respondent, TetmyerConstruction Co., Inc., to file an Answer to Petition-er's Complaint." The response fails to state any rea-son for Respondent's failure to file an answer withinthe time granted. While the response asserts that "theallegations averred in the Complaint and the Motionfor Summary Judgment are not true." it fails to spec-ify in what manner the Motion for Summary Judg-ment is incorrect or untrue. We find, therefore, thatthe response fails to show good cause for denying theMotion for Summary Judgment. Accordingly, wegrant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:242 NLRB No. 37221 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINI)IN(;S O() FAC(II. IE BUSINESS OF ilIF RESPONI)ENTTetmyer Construction Co., Inc., at all times mate-rial herein, has been a Pennsylvania corporation, withan office and place of business located in Gibsonia,Pennsylvania, where it is engaged in sewer line con-struction. During the 12-month period immediatelypreceding the issuance of the complaint in this case,Respondent performed services valued in excess of'$50,000 for companies which are themselves directlyengaged in interstate commerce.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of' the Act to assert jurisdictionherein.II. 1I I LABOR OR(;ANIZAIION IN)INVEDLaborers' International Union of' North America,Local 1058, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.111. ilL (IIARK(;IN(; PARFYRichard Bergman is an employee within the mean-ing of Section 2(3) of the Act.IV. IE UNFAIR L.AB()R PRA(CII( ESOn or about July 24, 1978, Respondent laid off,and since August 28, 1978, it has failed and refused torecall, its employee, Richard Bergman, because of hismembership in and activities on behalf of Laborers'International Union of North America, Local 1058,AFL CIO, and because he engaged in concerted ac-tivities with other employees for the purpose of col-lective bargaining and other mutual aid or protection.Accordingly, we find that, by the aforesaid conductas set forth above, Respondent has interfered with,restrained, and coerced its employee in the exercise ofthe rights guaranteed him under Section 7 of the Act,and has discriminated in regard to his terms and con-ditions of employment, and by such conduct Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(3) and(1) of the Act.V. THE EFFE(T OF THE UNFAIR I.ABOR PRACtICESUPON (OMMER('EThe activities of Respondent set forth in section IV,above, occurring in connection with its operations de-scribed in section 1, above, have a close, intimate, andsubstantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.VI. 1111 RMEI)YHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(3) and (1) of the Act, we shallorder that it cease and desist therefrom and take cer-tain affirmative action designed to effectuate the poli-cies of the Act.We shall order that Respondent offer RichardBergman immediate and full reinstatement to his for-mer job or, if his former job no longer exists, to asubstantially equivalent position. without prejudice tohis seniority or any other rights and privileges previ-ously enjoyed, and make him whole for any loss ofpay which he may have suffered by payment to himof a sum of money equal to that which he would havenormally earned as wages from August 28, 1978, tothe date of such offer of reinstatement, less his netearnings during said period, backpay and interestthereon to be computed in the manner prescribed inF. W. Woolworth Compatn .90 NLRB 289 (1950), andFlorida Steel Corporation. 231 NI.RB 651 (1977).'Having found that Bergman was laid off for engag-ing in protected concerted activities. we shall orderthe Respondent to cease and desist from infringing inany like or related manner upon the rights of employ-ees guaranteed in Section 7 of the Act.The Board, upon the basis of the foregoing factsand the entire record, makes the following:C()N( LUSItsO()Ns ()01 LAWI. Tetmyer Construction Co.. Inc., is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Laborers' International Union of North Amer-ica, Local 1058, AFL CIO, is a labor organizationwithin the meaning of' Section 2(5) of the Act.3. Richard Bergman is an employee within themeaning of Section 2(3) of' the Act.4. By laying off and thereafter failing and refusingto recall Richard Bergman, Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act.5. The unfair labor practices engaged in by Re-spondent, as set forth in Conclusion of Law 4, above,affect commerce within the meaning of Section 2(6)and (7) of the Act.See. generally. Iis Plumbing & Healtrg (, 138 NlRB 716 (1962).222 IFEtMYER CONSIRICTION CO.. INC'.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent. et-myer Construction Co., Inc.. Gibsonia, Pennsylvania.its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Discouraging membership in aborers' Inter-national Union of North America, Local 1058, AFLCIO, or any other labor organization. by laying offemployees and failing and refusing to recall them, orby otherwise discriminating in regard to hire or ten-ure of employees or any term or condition of employ-ment.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action designedto effectuate the policies of the Act:(a) Offer Richard Bergman immediate and full re-instatement to his former position or, if that positionis no longer available, to a substantially equivalentposition, without prejudice to his seniority or otherrights and privileges previously enjoyed, and makehim whole for any loss of earnings he may have suf-fered as a result of his layoff by Respondent in themanner set forth in the section of this Decision enti-tled "The Remedy."(b) Preserve and, upon request, make available tothe Board or its agents. for examination and copying.all payroll records, social security payment records,timecards. personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(c) Post at its Gibsonia. Pennsylvania. place ofbusiness copies of the attached notice marked "Ap-pendix."2Copies of said notice, on forms provided by2 In the eent that this Order is enforced h a judgment of a United StatesCourt of Appeals. the words in the notice reading "Posted bh Order of theNational l.abor Relations Board" shall read "Posted Pursuant to I Judgmentof the United States Court of Appeals Enforcing an Order f the NationalLabor Relations Board."the Regional Director for Region 6. after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof. and be maintained by it for 60 consecutivedays thereafter. in conspicuous places. including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(d) Notify the Regional Director for Region 6. inwriting, within 20 days from the date of this Order.what steps Respondent has taken to comply herewith.APPENDIXNoii(I: Ito EilOlillsPosi.l) BY ORi)R OF 111-NAIION()AI LABR() RE,.ATI()NS BOARDAn Agency of the United States GovernmentWVE WII.I NOI discourage membership in La-borers' International Union of North America.Local 1058, AFL CIO. or any other labor or-ganization by discriminatorily laying off employ-ees and failing and refusing to recall them. or botherwise discriminating in regard to the hire ortenure of our employees or any term or conditionof employment.WE WUil. Ni in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them inSection 7 of the Act.Wt: Wull,. offer employee Richard Bergmanimmediate and full reinstatement to his formerposition or. it' that job no longer exists, to a sub-stantially equivalent position, without prejudiceto his seniority or other rights and privileges pre-viously enjoyed.WE vi I make whole employee Richard Berg-man for any loss of pay he suffered as a result ofour unlawful discrimination against him. with in-terest.Ti IMYER Co)NSFRtu (ION C)., IN.223